DETAILED ACTION
	This is a first office action in response to application 17/465,857 filed 10/08/2021, in which claims 1-20 are presented for examination. Currently claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 5, 9, 12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. Patent Application Publication No. 2017/0133440 A1 hereinafter Wang and further in view of Chen et al. U.S. Patent Application Publication No. 2017/0110087 A1 hereinafter Chen.

Consider Claim 1:
	Wang discloses a display apparatus, comprising (Wang, See Abstract.)
	a plurality of subpixels, the plurality of subpixels comprising a plurality of first subpixels, a plurality of second subpixels, and a plurality of third subpixels; wherein the plurality of third subpixels are arranged in an array of I columns and J rows; and (Wang, [0026], “Referring to FIG. 1, the array substrate includes a plurality of first pixel-unit columns 101 and a plurality of second pixel-unit columns 102. The plurality of first pixel-unit columns 101 and the plurality of second pixel-unit columns 102 may be arranged repeatedly alternating with each other along a first direction 100.”)
	the display apparatus comprises a plurality of repeating units, a respective repeating unit of the plurality of repeating units comprising one of the plurality of first subpixels, one of the plurality of second subpixels, and two of the plurality third subpixels; (Wang, [0027], “Further, each first pixel-unit column 101 may include a plurality of first pixel-unit groups 103 and a plurality of second pixel-unit groups 104. The plurality of first pixel-unit groups 103 and the plurality of second pixel-unit groups 104 may be arranged repeatedly alternating with each other along a second direction 200. Each second pixel-unit column 102 may include a plurality of third pixel-unit groups 105 and a plurality of fourth pixel-unit groups 106. The plurality of third pixel-unit groups 105 and the plurality of fourth pixel-unit groups 106 may be arranged repeatedly alternating with each other along the second direction 200. The first direction 100 and the second direction 200 may form an angle.”)
	the two of the plurality third subpixels in the respective repeating unit are arranged along a first direction, the one of the plurality of first subpixels and the one of the plurality of second subpixels in the respective repeating unit are arranged along a second direction, or the two of the plurality third subpixels in the respective repeating unit are arranged along the second direction, the one of the plurality of first subpixels and the one of the plurality of second subpixels in the respective repeating unit are arranged along the first direction, the first direction and the second direction are non-parallel to each other; (Wang, [0033], “Referring to FIG. 1 and FIG. 2, by setting and configuring all of the sub-pixels in the first pixel-unit group 103 as first sub-pixels 107, setting all of the sub-pixels in the second pixel-unit group 104 as second sub-pixels 108, setting a half of the sub-pixels in the third pixel-unit group 105 as the second sub-pixels 108 while the other half of the sub-pixels in the third pixel-unit group 105 as the third sub-pixels 109, and setting a half of the sub-pixels in the fourth pixel-unit group 106 as the first sub-pixels 107 while the other half of the sub-pixels in the fourth pixel-unit group 106 as the third sub-pixels 109, the specific design of the array substrate shown in FIG. 1 allows the dimensions of openings in a mask plate corresponding to a same type of sub-pixels to be relatively large while the distance between neighboring openings to be relatively long. As such, the difficulties in the fabrication process of the mask plate may be reduced. Therefore, the challenges in fabricating a display panel containing such an array substrate may also be reduced. In addition, because the distance between neighboring openings on the mask plate may be relatively long, when the mask plate is further used to form organic light-emitting material on the array substrate corresponding to the sub-pixels, trapping and alignment may be less difficult. Therefore, the probability of color mixing may be reduced and, the product yield may be improved.”)
	the plurality of repeating units are arranged along the first direction, forming multiple repeating groups, the multiple repeating group arranged along the second direction. (Wang, [0027], “Further, each first pixel-unit column 101 may include a plurality of first pixel-unit groups 103 and a plurality of second pixel-unit groups 104. The plurality of first pixel-unit groups 103 and the plurality of second pixel-unit groups 104 may be arranged repeatedly alternating with each other along a second direction 200. Each second pixel-unit column 102 may include a plurality of third pixel-unit groups 105 and a plurality of fourth pixel-unit groups 106. The plurality of third pixel-unit groups 105 and the plurality of fourth pixel-unit groups 106 may be arranged repeatedly alternating with each other along the second direction 200. The first direction 100 and the second direction 200 may form an angle.”)
	Wang however does not specify the display apparatus comprises a plurality of virtual pixels, a respective virtual pixel comprises a respective third subpixel of the plurality third subpixels, and at least one of a respective first subpixel of plurality of first subpixels or a respective second subpixel of the plurality of second subpixels; the plurality of virtual pixels are arranged in an array comprising a plurality of rows of virtual pixels arranged along the first direction and a plurality of columns of virtual pixels arranged along the second direction; the two of the plurality third subpixels in the respective repeating unit are in two adjacent rows of virtual pixels, respectively, and in a same column of virtual pixels, a first virtual pixel comprising at least one third subpixel belonging to a first adjacent repeating group of the multiple repeating group and a second virtual pixel comprising at least one third subpixel belonging to a second adjacent repeating group of the multiple repeating group are in a same column of virtual pixels, the first adjacent repeating group and the second adjacent repeating group directly adjacent to each other; and the display apparatus further comprises a driving circuit configured to drive image display according to the array of virtual pixels, at least a virtual pixel shares a first subpixel or a second subpixel belonging to an adjacent virtual pixel so that when the virtual pixel is driven to display image, the first subpixel or the second subpixel belonging to the adjacent virtual pixel also emits light.
	Chen however teaches it was a technique known by those having ordinary skill in the art before the effective filing date of the invention to use virtual pixels and thus teaches the display apparatus comprises a plurality of virtual pixels, a respective virtual pixel comprises a respective third subpixel of the plurality third subpixels, and at least one of a respective first subpixel of plurality of first subpixels or a respective second subpixel of the plurality of second subpixels; (Chen, [0044], “It is explained that, in the following three display methods, as illustrated in FIG. 5, the original image in the step S201 includes a plurality of first virtual pixels 2, each of the first virtual pixels 2 includes a plurality of first virtual sub-pixels 21 of different colors. The first virtual sub-pixels 21 are arranged in a strip-shaped arrangement manner. A length of the first virtual sub-pixel 21 in column direction is the same as a length of the sub-pixel 11 in column direction, and a length of the first virtual sub-pixel 21 in row direction is ⅓ of a length of the first virtual sub-pixel 21 in column direction. Exemplarily, each of the first virtual pixels 2 includes a first virtual red sub-pixel R, a first virtual green sub-pixel G and a first virtual blue sub-pixel B.”)
	the plurality of virtual pixels are arranged in an array comprising a plurality of rows of virtual pixels arranged along the first direction and a plurality of columns of virtual pixels arranged along the second direction; (Chen, [0044], [0055], “Subsequently, as illustrated in FIG. 7, “second virtual sub-pixels of a same color in two adjacent second virtual pixels” in step S203 includes: a second virtual sub-pixel 31 in a single second virtual pixel 3 having a same location and a same color as a sub-pixel 11; and a second virtual sub-pixel 31 of a same color as the sub-pixel 11 in a second virtual pixel 3 adjacent to the above single second virtual pixel 3 in column direction.”)
	the two of the plurality third subpixels in the respective repeating unit are in two adjacent rows of virtual pixels, respectively, and in a same column of virtual pixels, a first virtual pixel comprising at least one third subpixel belonging to a first adjacent repeating group of the multiple repeating group and a second virtual pixel comprising at least one third subpixel belonging to a second adjacent repeating group of the multiple repeating group are in a same column of virtual pixels, the first adjacent repeating group and the second adjacent repeating group directly adjacent to each other; and (Chen, [0050], “Only display components of first virtual sub-pixels of a same color in two adjacent first virtual pixels are selected for calculating the display component of the second virtual sub-pixel of the same color, it can simplify the selection and also the calculation of the display components of the second virtual sub-pixel. As a result, hereinafter it is exemplarily described as illustrated in FIG. 6. That is, “first virtual sub-pixels of a same color in two adjacent first virtual pixels” includes: a first virtual sub-pixel 21 having a same location and a same color as a second virtual sub-pixel 31 in a single first virtual pixel 2, for example, as illustrated in FIG. 6, a second virtual sub-pixel 31 is at a first location of a first row, while a first virtual sub-pixel 21 of a same color as the second virtual sub-pixel 31 is also at a first location in a first row; and a first virtual sub-pixels 21 of a same color as the second virtual sub-pixel 31 in a first virtual pixel 2 adjacent to the above first virtual pixel 2 in row direction, for example, as illustrated in FIG. 6, a second virtual sub-pixel 31 is at a first location of a first row, while a first virtual pixel 2 where the second first virtual sub-pixel 21 is located is at a same row as and adjacent to a first virtual pixel 2 where the above first virtual sub-pixel 21 at the first location of the first row is located.”)
	the display apparatus further comprises a driving circuit configured to drive image display according to the array of virtual pixels, (Chen, [0095], “a display driving module 1504 connected to the second display component calculating module 1503 and configured to drive respective sub-pixels of the display panel to display according to respective display components.”)
	at least a virtual pixel shares a first subpixel or a second subpixel belonging to an adjacent virtual pixel so that when the virtual pixel is driven to display image, the first subpixel or the second subpixel belonging to the adjacent virtual pixel also emits light. (Chen, [0052], “As illustrated in FIG. 6, calculating a sum of products of multiplying display components of first virtual sub-pixels 21 of a same color in two adjacent first virtual pixels 2 in row direction by respective proportional coefficients to obtain a display component of a second virtual sub-pixel 31 of the same color as the first virtual sub-pixels 21.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique of providing virtual pixels and sharing pixels as this was known in view of Chen and would have been utilized for the purpose of so it can improve a visual resolution of a display panel constituted by the virtual pixels and allow it being approximate to a physical resolution of a display panel in a strip-shaped arrangement manner. (Chen, [0054])

Consider Claim 2:
	Wang in view of Chen discloses the display apparatus of claim 1, wherein the one of the plurality of first subpixels in the respective repeating unit is a first subpixel in an i-th column and in a j-th row, the one of the plurality of second subpixels in the respective repeating unit is a second subpixel in an (i+1)-th column and in the j-th row, the two of the plurality third subpixels in the respective repeating unit are a third subpixel in the i-th column and in a (j-1)-th row and a third subpixel in the i-th column and in the j-th row, respectively; and the two of the plurality third subpixels in the respective repeating unit belong to a virtual pixel in the i-th column and in the j-th row and a virtual pixel in the i-th column and in a (j-1)-th row, respectively, the one of the plurality of first subpixels in the respective repeating unit belongs to a virtual pixel in an (i-1)-th column and in the (j-1)-th row, the one of the plurality of second subpixels in the respective repeating unit belongs to a virtual pixel in the (i+1)-th column and in the j-th row. (Chen, [0050], “Only display components of first virtual sub-pixels of a same color in two adjacent first virtual pixels are selected for calculating the display component of the second virtual sub-pixel of the same color, it can simplify the selection and also the calculation of the display components of the second virtual sub-pixel. As a result, hereinafter it is exemplarily described as illustrated in FIG. 6. That is, “first virtual sub-pixels of a same color in two adjacent first virtual pixels” includes: a first virtual sub-pixel 21 having a same location and a same color as a second virtual sub-pixel 31 in a single first virtual pixel 2, for example, as illustrated in FIG. 6, a second virtual sub-pixel 31 is at a first location of a first row, while a first virtual sub-pixel 21 of a same color as the second virtual sub-pixel 31 is also at a first location in a first row; and a first virtual sub-pixels 21 of a same color as the second virtual sub-pixel 31 in a first virtual pixel 2 adjacent to the above first virtual pixel 2 in row direction, for example, as illustrated in FIG. 6, a second virtual sub-pixel 31 is at a first location of a first row, while a first virtual pixel 2 where the second first virtual sub-pixel 21 is located is at a same row as and adjacent to a first virtual pixel

Consider Claim 5:
	Wang in view of Chen discloses the display apparatus of claim 1, wherein the one of the plurality of first subpixels in the respective repeating unit is a first subpixel in an i-th column and in a j-th row, the one of the plurality of second subpixels in the respective repeating unit is a second subpixel in an (i+1)-th column and in the j-th row, the two of the plurality third subpixels in the respective repeating unit are a third subpixel in the i-th column and in a (j-1)-th row and a third subpixel in the i-th column and in the j-th row, respectively; and in the respective repeating unit, the first subpixel in the i-th column and in the j-th row and the third subpixel in the i-th column and in the j-th row belong to a virtual pixel in the i-th column and in the j-th row, the second subpixel in the (i+1)-th column and in the j- th row belongs to virtual pixel in the (i+1)-th column and in the j-th row, the third subpixel in the i-th column and in the (j-1)-th row belongs to virtual pixel in the i-th column and in the (- 1)-th row. (Chen, [0050], “Only display components of first virtual sub-pixels of a same color in two adjacent first virtual pixels are selected for calculating the display component of the second virtual sub-pixel of the same color, it can simplify the selection and also the calculation of the display components of the second virtual sub-pixel. As a result, hereinafter it is exemplarily described as illustrated in FIG. 6. That is, “first virtual sub-pixels of a same color in two adjacent first virtual pixels” includes: a first virtual sub-pixel 21 having a same location and a same color as a second virtual sub-pixel 31 in a single first virtual pixel 2, for example, as illustrated in FIG. 6, a second virtual sub-pixel 31 is at a first location of a first row, while a first virtual sub-pixel 21 of a same color as the second virtual sub-pixel 31 is also at a first location in a first row; and a first virtual sub-pixels 21 of a same color as the second virtual sub-pixel 31 in a first virtual pixel 2 adjacent to the above first virtual pixel 2 in row direction, for example, as illustrated in FIG. 6, a second virtual sub-pixel 31 is at a first location of a first row, while a first virtual pixel 2 where the second first virtual sub-pixel 21 is located is at a same row as and adjacent to a first virtual pixel

Consider Claim 9:
	Wang in view of Chen discloses the display apparatus of claim 1, wherein the one of the plurality of first subpixels in the respective repeating unit is a first subpixel in an i-th column and in aj-th row, the one of the plurality of second subpixels in the respective repeating unit is a second subpixel in the i-th column and in the (j+1)-th row, the two of the plurality third subpixels in the respective repeating unit are a third subpixel in a (i-1)-th column and in the j-th row and a third subpixel in the i-th column and in the j-th row, respectively; and the two of the plurality third subpixels in the respective repeating unit belong to a virtual pixel in the i-th column and in the j-th row and a virtual pixel in the (i-1)-th column and in the j-th row, respectively, the one of the plurality of first subpixels in the respective repeating unit belongs to a virtual pixel in the (i-1)-th column and in the (j-1)-th row, the one of the plurality of second subpixels in the respective repeating unit belongs to a virtual pixel in the i-th column and in the (j+1)-th row. (Chen, [0050], “Only display components of first virtual sub-pixels of a same color in two adjacent first virtual pixels are selected for calculating the display component of the second virtual sub-pixel of the same color, it can simplify the selection and also the calculation of the display components of the second virtual sub-pixel. As a result, hereinafter it is exemplarily described as illustrated in FIG. 6. That is, “first virtual sub-pixels of a same color in two adjacent first virtual pixels” includes: a first virtual sub-pixel 21 having a same location and a same color as a second virtual sub-pixel 31 in a single first virtual pixel 2, for example, as illustrated in FIG. 6, a second virtual sub-pixel 31 is at a first location of a first row, while a first virtual sub-pixel 21 of a same color as the second virtual sub-pixel 31 is also at a first location in a first row; and a first virtual sub-pixels 21 of a same color as the second virtual sub-pixel 31 in a first virtual pixel 2 adjacent to the above first virtual pixel 2 in row direction, for example, as illustrated in FIG. 6, a second virtual sub-pixel 31 is at a first location of a first row, while a first virtual pixel 2 where the second first virtual sub-pixel 21 is located is at a same row as and adjacent to a first virtual pixel

Consider Claim 12:
	Wang in view of Chen discloses the display apparatus of claim 1, wherein the one of the plurality of first subpixels in the respective repeating unit is a first subpixel in an i-th column and in aj-th row, the one of the plurality of second subpixels in the respective repeating unit is a second subpixel in the i-th column and in the (j+1)-th row, the two of the plurality third subpixels in the respective repeating unit are a third subpixel in a (i-1)-th column and in the j-th row and a third subpixel in the i-th column and in the j-th row, respectively; and the two of the plurality third subpixels in the respective repeating unit belong to a virtual pixel in the i-th column and in the j-th row and a virtual pixel in the (i-1)-th column and in the j-th row, respectively, the one of the plurality of first subpixels in the respective repeating unit belongs to a virtual pixel in the (i-1)-th column and in the (j-1)-th row, the one of the plurality of second subpixels in the respective repeating unit belongs to a virtual pixel in the i-th column and in the (j+1)-th row; and in a respective repeating unit, the first subpixel in the i-th column and in the j- th row and the third subpixel in the i-th column and in the j-th row belong to a virtual pixel in the i-th column and in the j-th row, the second subpixel in the i-th column and in the (j+1)-th row belongs to virtual pixel in the i-th column and in the (j+1)-th row, the third subpixel in the (i-1)-th column and in the j-th row belongs to virtual pixel in the (i-1)-th column and in the j-th row. (Chen, [0050], “Only display components of first virtual sub-pixels of a same color in two adjacent first virtual pixels are selected for calculating the display component of the second virtual sub-pixel of the same color, it can simplify the selection and also the calculation of the display components of the second virtual sub-pixel. As a result, hereinafter it is exemplarily described as illustrated in FIG. 6. That is, “first virtual sub-pixels of a same color in two adjacent first virtual pixels” includes: a first virtual sub-pixel 21 having a same location and a same color as a second virtual sub-pixel 31 in a single first virtual pixel 2, for example, as illustrated in FIG. 6, a second virtual sub-pixel 31 is at a first location of a first row, while a first virtual sub-pixel 21 of a same color as the second virtual sub-pixel 31 is also at a first location in a first row; and a first virtual sub-pixels 21 of a same color as the second virtual sub-pixel 31 in a first virtual pixel 2 adjacent to the above first virtual pixel 2 in row direction, for example, as illustrated in FIG. 6, a second virtual sub-pixel 31 is at a first location of a first row, while a first virtual pixel 2 where the second first virtual sub-pixel 21 is located is at a same row as and adjacent to a first virtual pixel

Consider Claim 17:
	Wang in view of Chen discloses the display apparatus of claim 1, wherein the first direction and the second direction are co-planar directions that are substantially perpendicular to each other. (Wang, [0032-], [0030], [0044] “Referring to FIG. 4 and FIG. 2, compared to the mask plate shown in FIG. 2, the mask plate shown in FIG. 4 includes more uniformly distributed openings 202. That is, the distances between neighboring openings 202 are more uniformly distributed on the mask plate shown in FIG. 4.”)

Consider Claim 18:
	Wang in view of Chen discloses the display apparatus of claim 1, wherein adjacent repeating units of the plurality of repeating units are staggered along the first direction. (Wang, [0032-], [0030], [0044] “Referring to FIG. 4 and FIG. 2, compared to the mask plate shown in FIG. 2, the mask plate shown in FIG. 4 includes more uniformly distributed openings 202. That is, the distances between neighboring openings 202 are more uniformly distributed on the mask plate shown in FIG. 4.”)

Consider Claim 19:
	Wang in view of Chen discloses the display apparatus of claim 1, wherein, in a central region of the display apparatus, odd-numbered repeating units have a same arrangement, even-numbered repeating units have a same arrangement, a virtual extension of a line connecting centers of two third subpixels in a same repeating unit of the respective repeating group is between a center of a first subpixel and a center of a second subpixel, the first subpixel and the second subpixel being directly adjacent to the two third subpixels in the same repeating unit, respectively, the first subpixel and the second subpixel being in two adjacent repeating groups directly adjacent to the respective repeating group, respectively. (Wang, [0032-], [0030], [0044] “Referring to FIG. 4 and FIG. 2, compared to the mask plate shown in FIG. 2, the mask plate shown in FIG. 4 includes more uniformly distributed openings 202. That is, the distances between neighboring openings 202 are more uniformly distributed on the mask plate shown in FIG. 4.”)

Consider Claim 20:
	Wang in view of Chen discloses the display apparatus of claim 1, wherein, when the two of the plurality third subpixels in the respective repeating unit are arranged along the first direction, the one of the plurality of first subpixels and the one of the plurality of second subpixels in the respective repeating unit are arranged along the second direction, the two of the plurality third subpixels are between the one of the plurality of first subpixels and the one of the plurality of second subpixels along the second direction; wherein, when the two of the plurality third subpixels in the respective repeating unit are arranged along the second direction, the one of the plurality of first subpixels and the one of the plurality of second subpixels in the respective repeating unit are arranged along the first direction, the two of the plurality third subpixels are between the one of the plurality of first subpixels and the one of the plurality of second subpixels along the first direction. (Wang, [0032-], [0030], [0044] “Referring to FIG. 4 and FIG. 2, compared to the mask plate shown in FIG. 2, the mask plate shown in FIG. 4 includes more uniformly distributed openings 202. That is, the distances between neighboring openings 202 are more uniformly distributed on the mask plate shown in FIG. 4.”)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 8-10, 12-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,238,816. Although the claims at issue are not identical, they are not patentably distinct from each other because the following claims correspond similarly in scope and are either identical subject matter or so similar in subject matter that their scope would encompass the other. In other words, similar subject matter has been claimed in each application however the limitations have been provided across .
Claim 1 claims subject matter corresponding in scope to the patented claims 1, 2, 8, 9, 10, 11, and 13.
Claims 2, 5, 9, and 12 claims subject matter corresponding in scope to the patented claim 2.
Claims 3, 6, 10, and 13 correspond in scope with that of the patented claims 1, 11, and 13.
Claim 5 claims subject matter corresponding in scope to the patented claims 1, 11, and 13.
Claim 6, 10, 13 claims subject matter corresponding in scope to the patented claims 1, 11, and 13.
Claims 8 and 15 claim subject matter corresponding in scope to the patented claim 3.
Claims 16-20 claim subject matter corresponding in scope to the patented claims 7-10.
Allowable Subject Matter
Claims 3, 6, 10, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626